Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chadriquez Devon Williams appeals the district court’s order denying his Fed. R. Civ. P. 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Chadriquez, Nos. 4:09-cr-00039-MFU-RSB-1; 4:13-cv-80576-SGW-RSB (W.D. Va. Sept. 9, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED